Citation Nr: 1019848	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for obstructive sleep 
apnea.  

The Veteran's service treatment records indicate that the 
Veteran reported in a July 2003 treatment record that he did 
not feel tired, and reported in a May 2005 treatment record 
that he was not having any respiratory problems or 
complaints.

In his Substantive Appeal to the Board (VA Form 9) dated in 
August 2008 the Veteran indicated that he had snoring 
problems and sleep apnea throughout his military service, but 
never sought treatment during service.  He indicated that the 
first time he sought treatment for sleep apnea was in July 
2006, after his discharge from service.  He asserts that he 
was misdiagnosed as not having sleep apnea and then correctly 
diagnosed 16 months after retirement from the Army.  A 
statement from the Veteran's spouse in November 2007 
reiterates many of the same assertions, including that the 
Veteran stop breathing in his sleep and would snore loudly 
during his active duty service.

VA treatment records indicate that the Veteran was seen in 
July 2006, when he complained of severe, nightly snoring and 
requested a sleep study in order to rule out sleep apnea.  
The VA physician ordered a sleep study, which was apparently 
conducted at a private facility in October 2006.  A January 
2007 VA treatment note indicates that the Veteran had a sleep 
study done in October 2006 with Sleep Solutions, and that the 
VA physician had reviewed those study results.  The VA 
physician noted the presence of normal AHI of 1, and stated 
that this did not support a diagnosis of sleep apnea.  A copy 
of the October 2006 sleep study is not in the record.  Such 
should be requested on remand.  See 38 C.F.R. § 3.159(c).

The Veteran was referred to a private sleep center in April 
2007, at which time the Veteran underwent a polysomnogram.  
The Veteran was diagnosed with obstructive sleep apnea as a 
result of that test.  The Veteran did a follow-up test in May 
2007, which noted that the Veteran improved with the use of 
BiPAP therapy.  

The Veteran underwent a VA respiratory examination in May 
2007 but no medical opinion was rendered as to whether the 
Veteran's sleep apnea was related to service.

In light of the above, the Board finds that a VA opinion 
should be obtained as to whether the currently diagnosed 
sleep apnea arose in service or is related to service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 
79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center (VAMC) 
in Hampton, Virginia to determine if they 
have a copy of the October 2006 sleep 
study report requested by a VA physician 
and performed at Sleep Solutions in the 
Veteran's medical file.  If a copy of that 
sleep study is available, such should be 
obtained and associated with the claims 
file.  

If the Hampton VAMC does not have a copy 
of the sleep study report, ask the Veteran 
to provide the necessary release form to 
permit VA to obtain the October 2006 
report directly from Sleep Solutions.  

All attempts to obtain such report should 
be documented in the claims file.  If the 
report is not able to be obtained, the 
Veteran should be notified of such.

2.  After the above has been completed to 
the extent possible, the Veteran's claims 
file should be forwarded to a VA physician 
who specializes in respiratory disorders 
or sleep disorders.  Following review of 
the claims file, the examiner should 
answer the following questions:

A.  Did the October 2006 sleep study 
show findings consistent with sleep 
apnea, or was it correctly interpreted 
as showing that the Veteran did not 
have sleep apnea at that time? 

B.  Is it more likely, less likely, or 
at least as likely as not (50 percent 
probability) that the Veteran's 
currently diagnosed sleep apnea arose 
during service or is otherwise related 
to service.  

A rationale for all opinions expressed 
should be provided.  If the physician 
determines that an examination is 
necessary to adequately address the 
questions, then one should be scheduled.

3.  Thereafter, the RO/AMC should again 
review the record with respect to the 
Veteran's claim for service connection for 
obstructive sleep apnea.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

